DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 16, 2021 has been entered.
Response to Arguments
Applicant's arguments filed November 18, 2021 have been fully considered but they are not persuasive.
At present, the prior art to O’Neill (U.S. Patent 6,917,664 A) remains commensurate to the scope of the claims as stated by the Applicant and as broadly interpreted by the Examiner [MPEP 2111], which is elucidated and expounded upon below.
In response to Applicant’s argument regarding the amended limitation, “a plurality of irregularly arranged planar portions comprising facets that define at least one slope relative to a reference plane formed by an x-axis and a y-axis of the microstructured surface such that each facet and its corresponding slope form a non-zero base angle,” O’Neill remains commensurate in teaching the facets (46, 48, 50) defining at least one .
Claim Rejections - 35 USC § 102




In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Neill et al. (U.S. Patent 5,917,664 A).
With regards to Claim 1, O’Neill discloses a microstructured surface [e.g., Figures 1-23: (44)] including:
A plurality of irregularly arranged planar portions [e.g., (46, 48, 50)] including facets [e.g., (46, 48, 50)] that define at least one slope relative to a reference plane [e.g., parallel to (42)] formed by an x-axis and a y-axis of the microstructured surface such that each facet and its corresponding slope form a non-zero base angle [note Figure 7], the facets arranged at a plurality of azimuthal angles [e.g., Figure 7 from front or from top, whereby the azimuthal 
Wherein when the microstructured surface is placed on an emission surface of a lightguide [e.g., (66, 70)] extending along a first direction with a first luminous distribution [note Figure 9: the optical gain/illumination peaking at +/- 70 degrees] of a cross-section of light exiting the lightguide from the emission surface in a first plane perpendicular to the emission surface and parallel to the first direction, the light emitted by the lightguide is transmitted by the microstructured surface at a second luminous distribution [note Figures 9-11: note illuminance broadly peaking in the middle of a range of viewing angles] of a cross-section of the transmitted light in the first plane, wherein the first luminous distribution comprises a first peak making a first angle greater than about 60 degrees with a normal to the microstructured surface [note Figure 9], and wherein the second luminous distribution comprises a second peak making a second angle in a range from about 5 degrees to about 35 degrees with the normal to the microstructured surface [note Figures 9-11].
With regards to Claim 11, O’Neill discloses the first angle is greater than about 70 degrees with the normal to the microstructured surface [note Figure 9], and the second angle is in a range from about 10 degrees to about 30 degrees with the normal to the microstructured surface [note Figures 9-11].
With regards to Claim 12, O’Neill discloses an optical film [note Figure 7] including opposing first and second major surface, the first major surface including the microstructured surface [note Figures 7-8].
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M HAN whose telephone number is (571)272-2207. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Thursday, December 30, 2021

/Jason M Han/Primary Examiner, Art Unit 2875